DENIED and Opinion Filed January 17, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00062-CV

                        IN RE SUSAN GAIL PERRILLOUX, Relator

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-028491

                              MEMORANDUM OPINION
                          Before Justices Brown, Schenck, and Reichek
                                   Opinion by Justice Reichek
       Before the Court is relator’s petition for writ of mandamus in which she contends the trial

court abused its discretion by denying her motion for protective order related to the location and

scope of a notice of deposition and subpoena duces tecum. To be entitled to mandamus relief, a

relator must show both that the trial court has clearly abused its discretion and that relator has no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). As the party seeking relief, the relator has the burden of providing the Court with a

sufficient mandamus record to establish her right to mandamus relief. Walker v. Packer, 827

S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Here, the mandamus record does not include all

of the documents considered by the trial court in making its decision. Based on the record before

us, we conclude relator has not shown the trial court abused its discretion.
        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /Amanda L. Reichek/
                                                     AMANDA L. REICHEK
                                                     JUSTICE




190062F.P05




                                                  –2–